Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
The application has been amended as follows: 

Claim 12
	Line 1 “A one or more” has been changed to “One or more”

Claim 20
	Line 2 “to:” has been deleted. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A human-wearable computing device comprising: a display; an image acquisition component; one or more processors; one or more memories; a mail sorting application executing on the human-wearable computing device and being configured 


Claim 12 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, cause: a mail sorting application executing on a human-wearable computing device to: cause the image acquisition component to acquire an image of a physical mail item disposed within a field of view of the image acquisition component and generate image data that represents the image of the physical mail item, cause a representation of the image data that represents the 


Claim 20 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A computer-implemented method comprising: causing, by a mail sorting application executing on a human-wearable computing device that comprises a display, an image acquisition component one or more processors, and one or more memories, the image acquisition component to acquire an image of a physical mail item disposed within a field of view of the image acquisition component and generate image data that represents the image of the physical mail item, causing, by the mail sorting application executing on the human-wearable computing device, a representation of the image data that represents the image of the physical mail item to be generated, wherein the representation uniquely identifies the image, causing, by the mail sorting application . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655